IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


J.F.,                                        : No. 94 MAL 2018
                                             :
                     Respondent              :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
               v.                            :
                                             :
                                             :
K.R.,                                        :
                                             :
                     Petitioner              :


                                       ORDER



PER CURIAM

        AND NOW, this 23rd day of July, 2018, the Petition for Allowance of Appeal is

DENIED.